Per Curiam,
The single assignment of error is to the admission of evidence as to the location and height of the highway bridge. It is sufficient to say, in answer to this objection, that the subject was introduced by the appellant upon the cross-examination of the plaintiffs’ witness. If we concede that it would not have been competent evidence in chief on the part of the plaintiffs, the defendant having brought it out, the plaintiffs were clearly entitled to follow it up by the questions referred to.
Judgment affirmed. C.